Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s response filed on April 26, 2022 is acknowledged.  Claims 1-2, 4-5, 7-9, 11, 13 and 15-37 are currently pending. Claims 1-2, 4-5, 7-8, 11 and 13 have been amended.  Claims 3, 6, 10, 12 and 14 have been canceled. Claims 36-37 have been added. Claims 18-35 were previously withdrawn as they are drawn to a non-elected invention.  Claims 1-2, 4-5, 7-9, 11, 13, 15-17 and 36-37 are currently under examination.
Objections Withdrawn
2.	In view of Applicant’s amendments, the objections to claims 2, 3, 5, 6, 8 and 10 for informalities is withdrawn. 
3.	In view of Applicants response and amendments, the objections to claims 3, 6, 9, 10 and 17 objected to because of informalities is withdrawn.
Rejections Withdrawn
4.	In view of Applicant’s amendment, the rejection of claims 11-14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
5.	In view of Applicant’s response, the rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
6.	In view of Applicant’s amendment, the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps is withdrawn. 
7.	In view of Applicant’s amendment, the rejection of claims 9-11, 13 and 15-17 for lacking insufficient antecedent basis is withdrawn. 
8.	In view of Applicant’s amendment, the rejection of claim(s) 1-3, 5, 10, 12 and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Paramithiotis et al., Us 9,857,378 B2.; Filed: 2/28/13 is withdrawn.
Objections Maintained
Specification
9.	Applicant’s amendments have obviated the majority of the objections as originally presented. The objections which have not been addressed either via a response or via amendment are maintained for the reasons set forth below. 
	Paragraph 0024, description of figure 6 does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0026, description of figure 8 does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0027, description of figures 9A, 9C, and 9D does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0029, description of figure 11 does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0030, description of figures 12A, and 12B does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0034, description of figure 16 does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0035, description of figure 17 does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0037, description of figure 19A and 19B does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0034, description of figure 16 does not define "tSNE1" or "tSNE2" in the figure. Paragraph 0039, description of figures 21A-21D does not define "tSNE1" or "tSNE2" in the figure. Appropriate correction is required.	
New Grounds of Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As it pertains to claim 1, said claim is rendered vague and indefinite by the use of the phrases “cell infected with Mycobacterium tuberculosis and/or increase genes” in conjunction with the “and” language situated in the fourth wherein clause.  It is unclear how those two situations can exist when given the broadest reasonable interpretation and the first aspect is in the alternative (for example, or).  As written, it is impossible to determine the metes and bounds of the claimed invention.
As it pertains to claim 1, 11 and 13, said claims are rendered vague and indefinite by the use of the term ‘optionally’.  ‘Optionally’ is not definitive in that it is left to one’s choice and is considered to be not required or mandatory. The potential alternatives can vary and ambiguity arises and thus the language is not permitted in a claim. As written, it is impossible to determine the metes and bounds of the claimed invention.

11.	Claim 9 recites the limitation "wherein the host gene function or gene pathway" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-2, 4-5, 7, 9, 11, 15-17 and 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotin et al., US 2019/0032083 A1; Filed: 3/3/16.
	Independent claim 1 is drawn to a method of modulating one or more host genes or product of one or more host genes in a cell or tissue infected with Mycobacterium tuberculosis, the method comprising contacting the cell or tissue with a modulating agent in an amount sufficient to decrease genes whose expression is increased in a cell infected with Mycobacterium tuberculosis and/or increase genes whose expression is decreased in a cell infected with Mycobacterium tuberculosis to modify the Mycobacterium tuberculosis infection of the cell or tissue as compared to the infection in the absence of the modulating agent, wherein the modulating agent is a programmable DNA-binding protein or RNA targeting inhibitory nucleic acid molecule targeting the one or more host genes, wherein the genes whose expression is increased in a cell infected with Mycobacterium tuberculosis comprises one or more of RAC1, RAB3C, TARBP2, TSPYL2, MED27, H2AFY, NAP1L3, ZW10, RNF20, HERC6, UCHL5, KLHL12, TRIM63, KLHL3, CAPN11, MMP16, ACSL4, DUSP1, PPP3R1, LGALS12, IL1A, DHCR24, APLF, RAPSN, RHOD, VEPH1, MTNR1A, ZNF12, RRAGD, PRDM8, ASXL3, SNAI3, ZDHHC7, GLIS1, ZNF24, HNF4G, FGD4, MSC, NOP10, MEIS2, DUSP26, PCDHGA10, CRTAC1, TRPV2, NR1H3, CCL3, SLC1A3, CCL3L3, IL27RA, HAPLN3, COL11A1, SERPINI1, SDC2, OR5K3, CNNM4, CLDN6, OSBPL9, GGT2, SVOPL, and FAM162A, optionally, in combination with APOC1; or wherein the genes whose expression is increased in a cell infected with Mycobacterium tuberculosis comprises one or more of IFNB1, TREX1, CXCL10, IFNA17, IL1A, BMP6, IL20, TRAF2, HDAC9, CDKN2C, PPP2R2C, and CCND1, or wherein the genes whose expression is increased in a cell infected with Mycobacterium tuberculosis comprises one or more of KCNA2, CXCL2, CCL4, and IL8, and
wherein the one or more host genes whose expression is decreased in a cell infected with Mycobacterium tuberculosis comprises one or more of PGAP3, DPY30, PNPLA8, ARHGEF2, SCYL1, SVIP, ELOVL3, UBE2V1P2, LMF1, SNX17, DLGAP5, PPL, DMD, AKAP12, TUBBP5, CDC42SE1, TUBB8, MRPL45, CYB561, RPA4, TOP3B, SNAPC5, BCSIL, GTF2B, NAPIL4, GCHFR MGEA5, RABL3, RAB28, HSPA14, PCK2, CDKL2, HNRNPL, IMMP1L, SIVA1, PDCD10, SSTR3, RARB, ZNF831, ZNF92, RNF181, FAM90A24P, APOBEC3A, ZNF426, MCHR2, OR51I2, OR2B3, OPNILW, IL1RAPL1, PLXNB2, RTN3, SLC26A7, DNAJC4, CP, SSX6, AADACL2, RNASE11, and IGKC; or
wherein the one or more host genes whose expression is decreased in a cell infected with Mycobacterium tuberculosis comprises one or more of REGIP, CD69, CD22, SFTAP1, CD72, IFNA1, IFNA13, DHX58, TRADD, FCER1A, SDC1, CD276, TP53I13, GPC1, BAG4, IL36G, ARG2, IL1F10, MAP4K4, optionally, in combination with PCSK9.
Kotin et al. disclose nucleic acids being used to restore the expression of genes that are reduced in expression, silenced, or otherwise dysfunctional in a subject. The nucleic acids of the disclosure can also be used to knockdown the expression of genes that are aberrantly expressed in a subject. Non-limiting exemplary genes include CCND1, RAC1, RARB and RHOD (see paragraph 0096; meeting limitations of claim 1 and 11). 
Kotin discloses that a heterologous nucleic acid insert may comprise as a transgene, a nucleic acid encoding a protein or functional RNA that modulates apoptosis (cell death). The following is a non-limiting list of genes associated with apoptosis and nucleic acids encoding the products of these genes and their homologues and encoding small interfering nucleic acids (e.g., shRNAs, miRNAs) that inhibit the expression of these genes and their homologues are useful as transgenes in certain embodiments of the disclosure: RPS27A, ABL1, AKT1, APAF1, BAD, BAG1, BAG3, BAG4, BAK1, BAX, BCL10, BCL2, BCL2A1, BCL2L1, BCL2L10, BCL2L11, BCL2L12, BCL2L13, BCL2L2, BCLAF1, BFAR, BID, BIK, NAIP, BIRC2, BIRC3, XIAP, BRCS, BIRC6, BIRC7, BIRC8, BNIP1, BNIP2, BNIP3, BNIP3L, BOK, BRAF, CARD10, CARD11, NLRC4, CARD14, NOD2, NOD1, CARD6, CARDS, CARDS, CASP1, CASP10, CASP14, CASP2, CASP3, CASP4, CASP5, CASP6, CASP7, CASP8, CASP9, CFLAR, CIDEA, CIDEB, CRADD, DAPK1, DAPK2, DFFA, DFFB, FADD, GADD45A, GDNF, HRK, IGF1R, LTA, LTBR, MCL1, NOL3, PYCARD, RIPK1, RIPK2, TNF, TNFRSF10A, TNFRSF10B, TNFRSF10C, TNFRSF10D, TNFRSF11B, TNFRSF12A, TNFRSF14, TNFRSF19, TNFRSF1A, TNFRSF1B, TNFRSF21, TNFRSF25, CD40, FAS, TNFRSF6B, CD27, TNFRSF9, TNFSF10, TNFSF14, TNFSF18, CD40LG, FASLG, CD70, TNFSF8, TNFSF9, TP53, TP53BP2, TP73, TP63, TRADD, TRAF1, TRAF2, TRAF3, TRAF4, TRAF5 DRD2, GRIA1, GRIA2, GRIN1, SLC1A1, SYP, SYT1, CHRNA7, 3Rtau/4rTUS, APP, BAX, BCL-2, GRIK1, GFAP, IL-1, AGER, UCH-L1, SKP1, EGLN1, Nurr-1, BDNF, TrkB, gstm1, S106(3, IT15, PRNP, JPH3, TBP, ATXN1, ATXN2, ATXN3, Atrophin 1, FTL, TITF-1, FXN, ASPA, DMD, and SMN1, UBE1, DYNC1H1 (see paragraph 0098; meeting limitations of claims 1, 4 and 16-17).
Moreover, Kotin discloses that in some embodiments, nucleic acids described herein (e.g., ceDNA) may target the lung and/or tissue of the pulmonary system. Accordingly, in some embodiments, nucleic acids (e.g., ceDNA) described herein may be useful for treatment of pulmonary disease. As used herein a "pulmonary disease" is a disease or condition of the pulmonary system. A pulmonary disease may affect the lungs or muscles involved in breathing. A pulmonary disease may be of a genetic origin, either inherited or acquired through a somatic mutation. Further non-limiting examples of pulmonary diseases include tuberculosis (see paragraph 0106; meeting limitations of claim 1, 2 and 5).
Kotin et al. discloses that their disclosure embraces the delivery of nucleic acids (e.g., nucleic acids as described by the disclosure) encoding one or more peptides, polypeptides, or proteins, which are useful for the treatment or prevention of disease states in a mammalian subject. Exemplary therapeutic proteins include one or more polypeptides selected from the group consisting of growth factors, interleukins, interferons, anti-apoptosis factors, cytokines, anti-diabetic factors, anti-apoptosis agents, coagulation factors, anti-tumor factors. Other non-limiting examples of therapeutic proteins include IL-8, IL-9, IL-10, IL-10(187A) and viral IL-10 (see paragraph 0087; meeting limitations of claims 7, 9 and 15).
Further, Kotin discloses that the host gene is SDF-1, which is also known as CXCL2 (see paragraph 0090; meeting limitations of claim 17). In some aspects, the disclosure provides nucleic acids for use in methods of preventing or treating one or more genetic deficiencies or dysfunctions in a mammal, such as for example, a polypeptide deficiency or polypeptide excess in a mammal, and particularly for treating or reducing the severity or extent of deficiency in a human manifesting one or more of the disorders linked to a deficiency in such polypeptides in cells and tissues. The method involves administration of nucleic acid (e.g., a nucleic acid as described by the disclosure) that encodes one or more therapeutic peptides, polypeptides, siRNAs, microRNAs, antisense nucleotides, etc. in a pharmaceutically-acceptable carrier to the subject in an amount and for a period of time sufficient to treat the deficiency or disorder in the subject suffering from such a disorder (see paragraph 0086; meeting limitations of claim 37). 
Additionally, Kotin discloses that in some embodiments, nucleic acids described herein (e.g., ceDNA) may be useful for delivering gene editing molecules (e.g., nucleases) to a subject. In some embodiments a nucleic acid described by the disclosure comprises a heterologous nucleic acid insert encoding a nuclease. Nucleases may be naturally occurring or genetically engineered. Genetically engineered nucleases are particularly useful for genome editing and are generally classified into four families: zinc finger nucleases (ZFNs), transcription activator-like effector nucleases (TALENs), engineered meganucleases and CRISPR-associated proteins (Cas nucleases). In some embodiments, the nuclease is a ZFN. In some embodiments, the nuclease is a TALEN (see paragraph 0111; meeting limitations of claim 1 and 36).
Kotin discloses that in certain embodiments, the nuclease is a CRISPR-associated nuclease (Cas nuclease). Examples of CRISPR nucleases include, but are not limited to Cas9, Cas6 and dCas9 (see paragraph 0112; also meeting limitations of claim 36). In some embodiments, a nucleic acid described by the disclosure comprises a heterologous nucleic acid insert encoding a gRNA and a CRISPR nuclease (see paragraph 0113).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kotin et al., US 2019/0032083 A1; Filed: 3/3/16 as applied to claims 1-2, 4-5, 7, 9, 11, 15-17 and 36-37  above, and further in view of Aguirre et al., Cancer Discv, 2016; 6(8): 914-29.
Claim 8 is drawn to the method of claim 2, wherein the host gene whose expression is increased is correlated with the copy number of Mycoplasma tuberculousis in the cell. 
Kotin et al. teach nucleic acids being used to restore the expression of genes that are reduced in expression, silenced, or otherwise dysfunctional in a subject. The nucleic acids of the disclosure can also be used to knockdown the expression of genes that are aberrantly expressed in a subject. Non-limiting exemplary genes include CCND1, RAC1, RARB and RHOD (see paragraph 0096; meeting limitations of claim 1 and 11). 
Kotin teaches that a heterologous nucleic acid insert may comprise as a transgene, a nucleic acid encoding a protein or functional RNA that modulates apoptosis (cell death). The following is a non-limiting list of genes associated with apoptosis and nucleic acids encoding the products of these genes and their homologues and encoding small interfering nucleic acids (e.g., shRNAs, miRNAs) that inhibit the expression of these genes and their homologues are useful as transgenes in certain embodiments of the disclosure: RPS27A, ABL1, AKT1, APAF1, BAD, BAG1, BAG3, BAG4, BAK1, BAX, BCL10, BCL2, BCL2A1, BCL2L1, BCL2L10, BCL2L11, BCL2L12, BCL2L13, BCL2L2, BCLAF1, BFAR, BID, BIK, NAIP, BIRC2, BIRC3, XIAP, BRCS, BIRC6, BIRC7, BIRC8, BNIP1, BNIP2, BNIP3, BNIP3L, BOK, BRAF, CARD10, CARD11, NLRC4, CARD14, NOD2, NOD1, CARD6, CARDS, CARDS, CASP1, CASP10, CASP14, CASP2, CASP3, CASP4, CASP5, CASP6, CASP7, CASP8, CASP9, CFLAR, CIDEA, CIDEB, CRADD, DAPK1, DAPK2, DFFA, DFFB, FADD, GADD45A, GDNF, HRK, IGF1R, LTA, LTBR, MCL1, NOL3, PYCARD, RIPK1, RIPK2, TNF, TNFRSF10A, TNFRSF10B, TNFRSF10C, TNFRSF10D, TNFRSF11B, TNFRSF12A, TNFRSF14, TNFRSF19, TNFRSF1A, TNFRSF1B, TNFRSF21, TNFRSF25, CD40, FAS, TNFRSF6B, CD27, TNFRSF9, TNFSF10, TNFSF14, TNFSF18, CD40LG, FASLG, CD70, TNFSF8, TNFSF9, TP53, TP53BP2, TP73, TP63, TRADD, TRAF1, TRAF2, TRAF3, TRAF4, TRAF5 DRD2, GRIA1, GRIA2, GRIN1, SLC1A1, SYP, SYT1, CHRNA7, 3Rtau/4rTUS, APP, BAX, BCL-2, GRIK1, GFAP, IL-1, AGER, UCH-L1, SKP1, EGLN1, Nurr-1, BDNF, TrkB, gstm1, S106(3, IT15, PRNP, JPH3, TBP, ATXN1, ATXN2, ATXN3, Atrophin 1, FTL, TITF-1, FXN, ASPA, DMD, and SMN1, UBE1, DYNC1H1 (see paragraph 0098; meeting limitations of claims 1, 4 and 16-17).
Moreover, Kotin teaches that in some embodiments, nucleic acids described herein (e.g., ceDNA) may target the lung and/or tissue of the pulmonary system. Accordingly, in some embodiments, nucleic acids (e.g., ceDNA) described herein may be useful for treatment of pulmonary disease. As used herein a "pulmonary disease" is a disease or condition of the pulmonary system. A pulmonary disease may affect the lungs or muscles involved in breathing. A pulmonary disease may be of a genetic origin, either inherited or acquired through a somatic mutation. Further non-limiting examples of pulmonary diseases include tuberculosis (see paragraph 0106; meeting limitations of claim 1, 2 and 5).
Kotin et al. teach that their disclosure embraces the delivery of nucleic acids (e.g., nucleic acids as described by the disclosure) encoding one or more peptides, polypeptides, or proteins, which are useful for the treatment or prevention of disease states in a mammalian subject. Exemplary therapeutic proteins include one or more polypeptides selected from the group consisting of growth factors, interleukins, interferons, anti-apoptosis factors, cytokines, anti-diabetic factors, anti-apoptosis agents, coagulation factors, anti-tumor factors. Other non-limiting examples of therapeutic proteins include IL-8, IL-9, IL-10, IL-10(187A) and viral IL-10 (see paragraph 0087; meeting limitations of claims 7, 9 and 15).
Further, Kotin teaches that the host gene is SDF-1, which is also known as CXCL2 (see paragraph 0090; meeting limitations of claim 17). In some aspects, the disclosure provides nucleic acids for use in methods of preventing or treating one or more genetic deficiencies or dysfunctions in a mammal, such as for example, a polypeptide deficiency or polypeptide excess in a mammal, and particularly for treating or reducing the severity or extent of deficiency in a human manifesting one or more of the disorders linked to a deficiency in such polypeptides in cells and tissues. The method involves administration of nucleic acid (e.g., a nucleic acid as described by the disclosure) that encodes one or more therapeutic peptides, polypeptides, siRNAs, microRNAs, antisense nucleotides, etc. in a pharmaceutically-acceptable carrier to the subject in an amount and for a period of time sufficient to treat the deficiency or disorder in the subject suffering from such a disorder (see paragraph 0086; meeting limitations of claim 37). 
Additionally, Kotin teaches that in some embodiments, nucleic acids described herein (e.g., ceDNA) may be useful for delivering gene editing molecules (e.g., nucleases) to a subject. In some embodiments a nucleic acid described by the disclosure comprises a heterologous nucleic acid insert encoding a nuclease. Nucleases may be naturally occurring or genetically engineered. Genetically engineered nucleases are particularly useful for genome editing and are generally classified into four families: zinc finger nucleases (ZFNs), transcription activator-like effector nucleases (TALENs), engineered meganucleases and CRISPR-associated proteins (Cas nucleases). In some embodiments, the nuclease is a ZFN. In some embodiments, the nuclease is a TALEN (see paragraph 0111; meeting limitations of claim 1 and 36).
Kotin teaches that in certain embodiments, the nuclease is a CRISPR-associated nuclease (Cas nuclease). Examples of CRISPR nucleases include, but are not limited to Cas9, Cas6 and dCas9 (see paragraph 0112; also meeting limitations of claim 36). In some embodiments, a nucleic acid described by the disclosure comprises a heterologous nucleic acid insert encoding a gRNA and a CRISPR nuclease (see paragraph 0113).
Kotin does not specifically teach that their host gene whose expression is increased is correlated with the copy number of Mycobacterium tuberculosis in the cell, as recited by claim 8. 
Aguirre et al. performed genome-scale loss-of-function genetic screens in 33 cancer cell lines representing a diversity of cancer types and genetic contexts of both adult and pediatric lineages. They then analyzed essential genes across the entire dataset where they unexpectedly found a robust correlation between apparent gene essentiality and genomic copy number (CN), where the number of CRISPR/Cas9-induced DNA cuts predicted the cellular response to genome editing.
When Aguirre analyzed the effects on cell proliferation/viability induced by increased numbers of cuts, they noted that even a single CRISPR/Cas9-induced DNA cut resulted in decreased cell proliferation when compared with sgRNAs that do not target any human sequence. Thus, choice of negative controls for CRISPR/Cas9 experiments is critically important to interpret the consequences of CRISPR/Cas9-mediated genome editing. The observations support the notion that CRISPR/Cas9 targeting of amplified regions of the genome leads to increased DNA damage and a significant consequent antiproliferative response. 
It would have been obvious before the effective filing date of the presently claimed invention that the gene expression would correlate to the copy number as suggested by Aguirre with a reasonable expectation of success as Aguirre teaches that the genomic copy number variation predicts the response to CRISPR genome targeting independent of target gene expression.  This modification may be viewed as the combining of prior art elements according to known methods to yield predictable results. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  
Accordingly, the subject matter of claim 8 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
14.	 No claim is allowed. 

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                           July 28, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645